NUMBER 13-22-00044-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


           IN RE MURRAY THOMPSON CONSTRUCTION CO., INC.


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Longoria1

        In this original proceeding, relator Murray Thompson Construction Co., Inc. seeks

to compel the trial court to dismiss the underlying case for want of prosecution. See TEX.

R. CIV. P. 165a.

        Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy by appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). A trial court abuses its discretion when it acts with

disregard for guiding rules or principles or when it acts in an arbitrary or unreasonable

manner. In re Garza, 544 S.W.3d at 840. We determine the adequacy of an appellate

remedy by balancing the benefits of mandamus review against the detriments. In re

Acad., Ltd., 625 S.W.3d 19, 25 (Tex. 2021) (orig. proceeding); In re Essex Ins., 450

S.W.3d 524, 528 (Tex. 2014) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of

Am., 148 S.W.3d at 136.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by the real parties in interest, Priscilla Aguilar-Villegas and Maria Irma

Juarez, as co-administrators of the estate of Ruben Villegas and on behalf of the estate

of Ruben Villegas, the reply filed by relator, and the applicable law, is of the opinion that

the relator has not established its right to the relief sought. Accordingly, we deny the

petition for writ of mandamus.


                                                                NORA L. LONGORIA
                                                                Justice

Delivered and filed on the
24th day of February, 2022.




                                                 2